Haskell, J.
It is settled law in this state that assessors must qualify by taking the oath of office in the manner prescribed by statute before they can assess a legal tax. R. S., c. 3, § 24; Dresden v. Goud, 75 Maine, 298.
The statute provides that assessors may be sworn "by the town or parish clerk, or by any person authorized by law.” R. S., c. 3, § 24. Two of the assessors attempted to qualify by *473taking the oath of office before the moderator, who was not authorized by law to administer oaths in such cases, and therefore these assessors were not legally qualified to perform the duties of office, and could not assess a legal tax.

Plaintiff nonsuit.

Peters, C. J., Walton, Danforth, Libbey and Emery, JJ., concurred.